DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-40 are pending.  Claims 1-20 have been cancelled by preliminary amendment submitted on June 4, 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract idea without significantly more. The claims recites a certain method of organizing human activity and/or mental processes such as “determining a given symbol location in or around the symbol display area” – certain method of organizing human activity and/or mental process; “checking whether or not co-location at the given symbol location has occurred due to the given symbol location having a previously-added persistent wild symbol” – certain method of organizing human activity; “selecting between (a) adding a persistent wild symbol at the given symbol location, the added persistent wild symbol being persistent for at least one subsequent spin, and (b) adding one or more non-persistent wild symbols at one or more adjacent symbol locations, respectively, next to the given symbol location, the persistent wild symbol being added at the given symbol location in a representation of the symbol display area if the co-location has not occurred, and the one or more non-persistent wild symbols being added at the one or more adjacent symbol locations in the certain method of organizing human activity . 
This judicial exception is not integrated into a practical application because the additional elements such as “at least one processor” and “at least one memory storing instructions which, when executed by the at least one processor” amount to implement the abstract idea on a general purpose computer and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “at least one processor” and “at least one memory storing instructions which, when executed by the at least one processor” are well-known, routine, and conventional components of a gaming system to one of ordinary skill in the gaming arts.  For instance, Vancura (US 2010/0029381 A1), a conventional gaming machine includes a game controller (e.g., a processor) and a memory device storing instructions to present the game to the user (see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the additional elements when viewed either individually or as a collective whole, do not amount to provide an inventive concept.  Therefore the claims are found to recite an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 recites the limitation “any non-persistent wild symbols” which renders the claim indefinite as it is unclear whether “the non-persistent wild symbols” are the same and/or different as the “one or more non-persistent wild symbols” as recited in claim 21 or “any non-persistent wild symbols” recited in line 2 of claim 22.
Claim 23 recites the limitation “previously-added persistent wild symbols” which renders the claim indefinite as it is unclear whether “previously added persistent wild symbols” is directed to “a previously-added persistent wild symbol” recited in line 10, “a persistent wild symbol” in line 11, or both persistent wild symbols as a combination.
Claim 24 recites the limitation “the previously-added persistent wild symbols” which renders the claim indefinite as it is unclear whether “the persistent wild symbols” is directed to “one or more persistent wild symbols” as recited in claim 21 or “any persistent wild symbols” recited in line 2 of claim 24.
Claim 26 is rendered indefinite for reciting “the previously-added persistent wild symbols” for substantially the same reasons as discussed with respect to claim 24.
Claim 29 recites the limitation “a persistent wild symbol or non-persistent wild symbol” is unclear as to whether they are the same and/or different from “a persistent wild symbol” or “a non-persistent wild symbol” as recited in claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 27-30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuck (US 2014/0323198 A1).
Regarding claim 21, Tuck discloses a system for controlling an electronic gaming device, the system comprising: at least one processor (see Tuck, 0054); and at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations (see Tuck, 0059, 0076, wherein the modules are instructions for performing operations of the game device) comprising, for a spin of a process (see Tuck, 0098, wherein the spin is generated outcome of symbols on the array):
causing a symbol array to be selected for display in a symbol display area on one or more display monitors of the electronic gaming device (see Tuck, Fig. 5(a-b), 0098-0099, wherein the grid 538 is a symbol array);
determining a given symbol location in or around the symbol display area (see Tuck, Fig. 5B, 0100, wherein exploding symbol 510 is a determined given symbol location in or around the symbol display area);
checking whether or not co-location at the given symbol location has occurred due to the given symbol location having a previously-added persistent wild symbol (see Tuck, Fig. 6(A-B), 0111-0112, wherein the system determines that a previously-added persistent wild symbol appears at the co-location due to the previously-added persistent wild and changes the wild counter from 5 to 4); and
selecting between (a) adding a persistent wild symbol at the given symbol location, the added persistent wild symbol being persistent for at least one subsequent spin (see Tuck, Fig. 6(A-B), 0111-0112, wherein the added persistent wild symbol is persistent for 4 more subsequent spins), and (b) adding one or more non-persistent wild symbols at one or more adjacent symbol locations, respectively, next to the given symbol location (see Tuck, 0101, wherein the exploding wild adds one or more non-persistent wild symbols to adjacent positions), the persistent wild symbol being added at the given symbol location in a see Tuck, 0098, wherein during a spin at a given location one or more wild symbols may get ‘stuck’ which is adding a persistent wild symbol location at the given symbol location), and the one or more non-persistent wild symbols being added at the one or more adjacent symbol locations in the representation of the symbol display area if the co-location has occurred (see Tuck, 0101, wherein the exploding wild adds one or more non-persistent wild symbols to adjacent positions, the stuck wild when co-location has occurred and the counter is at zero).
Regarding claim 22, Tuck discloses the system of claim 21, wherein the operations further comprise, for the spin: determining whether any non-persistent wild symbols remain in the symbol display area (see Tuck, 0101, wherein the replacement symbols are non-persistent wild symbols to remain to be evaluated for awards); and removing, in the representation of the symbol display area, the non-persistent wild symbols, if any (see Tuck, 0101, 0127, 0138, and are removed prior to the subsequent spin).
Regarding claim 23, Tuck discloses the system of claim 21, wherein the symbol array includes selected symbols at symbol locations of the symbol display area that do not have previously-added persistent wild symbols (see Tuck, Fig. 6A, wherein symbols 601 and 602 are selected symbol at symbol locations that do not have previously-added wild symbols).
Regarding claim 27, Tuck discloses the system of claim 21, wherein the operations further comprise, for the spin: determining that a special feature is triggered, wherein the determining the given symbol location, the checking, and the selecting are part of the special feature (see Tuck, 0098-0103, wherein the special feature is an exploding wild to cause additional locations to be replaced with wild symbols, wherein the checking is the symbol array locations and selecting is modifying the array which are part of the feature).
Regarding claim 28, Tuck discloses the system of claim 21, wherein the operations further comprise, for the spin: selecting a number of persistent wild symbols (see Tuck, 0098, wherein the number of stuck wilds is randomly or predetermined); and for each of the persistent wild symbols, repeating the determining the given symbol location and the checking (see Tuck, 0098-0103
Regarding claim 29, Tuck discloses the system of claim 21, wherein the one or more non-persistent wild symbols are added (see Tuck, 0101-0102, wherein adjacent symbols are modified into a non-persistent symbol such as a wild), in the representation of the symbol display area, at any of the one or more adjacent symbol locations that do not already include a persistent wild symbol or non-persistent wild symbol (see Tuck, Fig. 5B, 6F-6G, 0101-0102, wherein the embodiment of 6G modifies the adjacent positions into a wild symbol that do not include a persistent wild symbol or non-persistent wild symbol).
Regarding claim 30, Tuck discloses one or more non-persistent wild symbols are added, in the representation of the symbol display area, at any of the one or more adjacent symbol locations that are within the symbol display area (see Tuck, 5B, 6F-6G, 0101-0102).
Regarding claim 34, Tuck discloses the system of claim 21, wherein the operations further comprise, for the spin: determining an outcome based on the symbol array, the one or more persistent wild symbols, and the non-persistent wild symbols, if any (see Tuck, 0098, 0101-0109, wherein the outcome for an award is determined based on the symbols generated on the outcome).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuck (US 2014/0323198 A1) as applied to claim 21 above, and further in view of Burghard (US 2015/0057068 A1).
Regarding claims 24-25, Tuck discloses the system of claim 21, wherein the operations further comprise, for the spin: determining whether any persistent wild symbols remain in or around the symbol display area (see Tuck, 0098-0100, wherein the persistent wilds are determined to remain for a number of spins as indicated by the wild counter);  However, Tuck is silent as to i) moving symbol locations, in the representation of the symbol display area, of the previously-added persistent wild symbols, if any and ii) shifting upward by one symbol location.
Burghard teach a persistent wild symbol which shifts randomly to locations in the array on a respective reel upon completion of the reel spin (see Burghard, Fig. 2, 6-7, 0045-0047).  Specifically, Burghard in at least one embodiment that the wild symbol may shift upward by one symbol location (see Fig. 2, 6-7, 0045-0047).  One would have been motivated to incorporate moving symbol locations of the wild to combine known techniques with similar devices to yield the predictable result of increasing player excitement in a game.  Therefore it would have been obvious to one of ordinary skill in the art to moving symbols locations, in the representation of the symbol display area, of the previously-added persistent wild symbols, if any and wherein the moving comprising shifting upward by one symbol location. 
Claims 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tuck (US 2014/0323198 A1) as applied to claim 21 above, and further in view of Visocnik (2004/0048646 A1).
Regarding claim 31, Tuck discloses the system of claim 21.  However, Tuck is silent as to i) wherein the given symbol location is outside the symbol display area and wherein the given symbol location is below the symbol display area.
Visocnik teach a gaming system with moving symbols in a slot game.  Specifically, Visocnik teach a visiting game symbol which may appear in a given symbol location outside the symbol display area and do not form part of the selectable set of game symbols to form game outcomes (see Visocnik, Fig. 51-53 0119).  One would have been motivated to incorporate the teachings of Visocnik’s visiting game symbol to yield the predictable result of increasing player excitement and additional award opportunities.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the given symbol location is outside the symbol display area.  
Regarding claim 32, the combination of Tuck and Visocnik teach the system of claim 31.  Although, Visocnik does not explicitly teach the visiting game symbol is at a location below the symbol display area, below is merely a finite possibility of places that may be outside the symbol display area (e.g., above, below, left or right) of the symbol display area.  Therefore it would have been obvious to try to one of ordinary skill in the art at the time the invention was made wherein the given symbol location is below the symbol display area. 
Regarding claim 35, Tuck discloses the system of claim 21, wherein the operations further comprise determining whether or not to trigger an action (see Tuck, 0098-0101), wherein the action is an exploding wild symbol when the spin counter reaches zero).  However, Tuck is silent as to i) if the action is triggered, selecting an animation of a complete interaction between a character and the symbol display area, in which the character or an item of the character contacts the symbol display area and ii) if the action is not triggered, selecting an animation of a partial interaction between the character 
Visocnik teaches a symbol display matrix which includes animated character (e.g., the cat  that is positioned outside of the symbol display area that is stopped before the character or the item of the character contacts the symbol display area when a trigger condition has not occurred (see Visocnik, Fig. 51-53, 0118-0119).  Moreover, Visocnik teach that upon the trigger condition occurring, the animated character is animated of a complete interaction between a character and the symbol display area, in which the character or an item of the character contacts the symbol display area. One would have been motivated to incorporate the teachings of Visocnik to combine known techniques to yield the predictable result of increase player excitement and to modify attributes in the symbol display area.   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to cause i) upon triggering an action to selecting an animation of a complete interaction between a character and the symbol display area, in which the character or an item of the character contacts the symbol display area and ii) if the action is not triggered, selecting an animation of a partial interaction between the character and the symbol display area, the partial interaction stopping before the character or the item of the character contacts the symbol display area.
Regarding claim 36, the combination of Tuck and Visocnik teach the system of clim 35, wherein the action is the addition of the persistent wild symbol at the given symbol location or the addition of the one or more non-persistent wild symbol at the one or more adjacent symbol locations (see Tuck, Fig. 5-6(A-B), 0098-0102, 0111-0112, wherein the added persistent wild symbol is persistent for 4 more subsequent spins and wilds are added to adjacent symbol locations of an exploded wild.
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tuck (US 2014/0323198 A1) as applied to claim 21 above, in view of Kitamura et al. (US 2017/0092050 A1).
Regarding claims 37, Tuck discloses the system of claim 21.  However, Tuck is silent as to the operations further comprise: determining a configuration of the symbol display area, the symbol display area having a number of rows and a plurality of reels, wherein at least one of the plurality of reels is changeable between a wild reel and a non-wild reel between spins of the process, and wherein the number of rows is changeable between the spins of the process; and determining a modification to the configuration of the reconfigurable symbol display area based at least in part on state of the reconfigurable symbol display area.
Kitamura teach a system and feature of a spin game determining a configuration of a reconfigurable symbol display area (see Kitamura, Fig. 10(A-E)-11(A-E), 0203).  Specifically, Kitamura teach the symbol display area having a number of rows and a plurality of reels, wherein at least one of the plurality of reels is changeable between a wild reel and a non-wild reel between spins of the process, and wherein the number of rows is changeable between the spins of the process (see Kitamura, Fig. 22-24, 0247, wherein the reels during the expand wild feature include at least one reel changeable between a wild reel and a non-wild reel between spins of a feature) and wherein the number of rows is changeable between the spins of the feature (see Kitamura, 0203, 0239-0242, wherein the display expansion condition changes the number of rows between the spins of the feature).  One would have been motivated to incorporate the teachings of Kitamura to combine known elements of known devices to yield the predictable result of increasing player excitement and award opportunities.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to comprise: determining a configuration of the symbol display area, the symbol display area having a number of rows and a plurality of reels, wherein at least one of the plurality of reels is changeable between a 
Regarding claim 38, the combination of Tuck and Kitamura teach the system of claim 37, the combination further teach wherein the modification includes changing, in the configuration of the symbol display area, one of the plurality of reels from a non-wild reel to a wild reel, the wild reel being persistent for at least one subsequent spin of the spins of the feature (see Tuck, 0098-0102, wherein stuck wilds are persistent for one or more subsequent spins; Kitamura – 0245-0247, wherein one of the expand wild feature includes at least one reel changeable between a non-wild and a wild reel).
Regarding claim 39, the combination of Tuck and Kitamura teach the system of claim 37, the combination further teach wherein the modification includes adding, in the configuration of the symbol display area, a new row for the symbol display area (see Kitamura, 0203, 0239-0242, wherein the display expansion condition changes the number of rows between the spins of the feature).
Claims 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tuck (US 2014/0323198 A1) in view of Kitamura et al. (US 2017/0092050 A1) and Jensen et al. (US 2008/0108411 A1).
Regarding claim 40, the combination of Tuck and Kitamura teach the system of claim 37.  The combination further teach wherein the operations further comprise, as part of the determining the modification, selecting between:
changing, in the configuration of the symbol display area, one of the plurality of reels from a non-wild reel to a wild reel (see Kitamura, 0247
changing, in the configuration of the symbol display area, one of the plurality of reels from a wild reel to a non-wild reel (see Fig. 18, 24, 0247, wherein the wild reels of Fig. 24 are changed to a non-wild reel in the basic matrix);
adding, in the configuration of the symbol display area, a new row for the symbol display area (see Kitamura, 0203); and 
making no change to the configuration of the reconfigurable symbol display area (see Kitamura, 0221-0226, wherein no change is made until a trigger condition is met to modify the symbol display area).  However, the combination of Tuck and Kitamura is silent as to moving, in the configuration of the symbol display area, one of the plurality of reels that is a wild reel.
Jensen teach a feature for at least one of the spins which includes a persistent expanded and rolling wild symbol which changes a wild reel to a non-wild reel until no more rolls or moves remain (see Jensen, 0102-0103).  Stated differently, Jensen teaches moving, on the one or more display monitors, persistent wild symbols between symbol locations (see Jensen, 0102-0103).  One would have been motivated to incorporate the teachings of Jensen to create new and different winning combinations to yield the predictable result of increasing player appeal and excitement.  Therefore it would have been obvious to one of ordinary skill in the art for moving, in the configuration of the symbol display area, one of the plurality of reels that is a wild reel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715